Title: To Benjamin Franklin from John Adams, 3 February 1783
From: Adams, John
To: Franklin, Benjamin


Monday Evg. Feb. 3. 1783.
Mr Adams has the Honour to inform Dr Franklin that the American Ministers for the Peace, are desired by the British Minister to meet him at the Hotel du Parc Royal, Wednesday, at Eleven, for a Conference concerning the Definitive Treaty.
 
Addressed: A Son Excellence / Monsieur Franklin / Ministre Plenipotentiaire / des Etats Unis de L’Amerique, pour / la Paix / en son Hotel a Pasy / Pres Paris.
